      Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 1 of 9



                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

    v.                                 Criminal No. 18-cr-132-JD
                                       Opinion NO. 2021 DNH 016
Laveneur Jackson

                               O R D E R

    Laveneur Jackson is a pretrial detainee charged with two

firearms offenses, who is being held at the Strafford County

House of Corrections without bail.      Jackson objected to

detention initially and then moved for review of the detention

order, but his request for release was denied.        His motion for

reconsideration was also denied.      Jackson now moves to reopen

the detention hearing, pursuant to 18 U.S.C. § 3142(f)(2)(B),

alleging that new and compelling circumstances caused by the

COVID-19 pandemic support his release.       The government objects.



                         Standard of Review

    A court may reopen a detention review hearing based on new

and material evidence.     § 3142(f)(2)(B).    To support reopening a

hearing, the judicial officer must find “that information exists

that was not known to the movant at the time of the hearing and

that has a material bearing on the issue whether there are

conditions of release that will reasonably assure the appearance

of such person as required and the safety of any other person
         Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 2 of 9



and the community.”      Id.   Importantly, the new information “must

be of a nature that would increase the likelihood that the

defendant will appear at trial and would show that the defendant

is less likely to pose a danger to the community.”            United

States v. Watson, 475 F. App’x 598, 600 (6th Cir. 2012).               For

purposes of deciding whether there are conditions of release

that will reasonably assure the appearance of the person and the

safety of any other person and the community, the court

considers any new information about the offense charged, the

weight of the evidence against the person, the history and

characteristics of the person, and the nature and seriousness of

the danger the person poses.        18 U.S.C. § 3142(g).



                                 Background

     Jackson is currently charged in a superseding indictment

with two counts of possession of a firearm by a prohibited

person in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2).1

He has pleaded not guilty.

     On February 26, 2019, the magistrate judge issued a

detention order finding that that there were no conditions or

combination of conditions of release that would reasonably



     1 Two counts of aiding and abetting the making of a material
false statement in connection with the acquisition of a firearm
have been dismissed with prejudice.

                                      2
      Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 3 of 9



assure Jackson’s appearance or the safety of the community.

Doc. no. 9, at *3.     He was ordered detained pending trial.         In

December of 2019, Jackson requested a review of his detention,

and the court conducted a de novo review of the record.          18

U.S.C. § 3145(b).

    Following the review, on March 12, 2020, the court

concluded, based on the serious nature of the charges against

Jackson, the weight of the evidence, and Jackson’s criminal

history including prior defaults, violations, and violent

crimes, that the government had shown by clear and convincing

evidence that Jackson posed a danger to the community and by a

preponderance of the evidence that Jackson is a flight risk.

Doc. no. 90, at *13.     The court also concluded that there was no

condition or combination of conditions that would reasonably

assure Jackson’s appearance at trial and the safety of the

community.   Id.    Jackson’s request for release was denied.

    Jackson moved for reconsideration of that decision,

reiterating arguments he made in his original motion.          In

addition, Jackson raised the effects and risks of the COVID-19

pandemic to pretrial detainees.      The court denied the motion for

reconsideration.     Doc. no. 103.       The court incorporates the

previous detention orders into this order.




                                     3
      Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 4 of 9



    At the request of the court in connection with the current

motion, the probation officer prepared a report and

recommendation.   The probation officer reports that Jackson

proposes that if he is released he would live at Starting Point

Sober Living in Manchester, New Hampshire, (the same living

arrangement addressed in the March 3, 2020, addendum) and would

work for Michael Bradford, in Billerica, Massachusetts, doing

window installations (the same work arrangement as he proposed

previously).

    Over a twelve-month period between November of 2019 and

October of 2020, Jackson incurred four disciplinary write-ups at

the jail.   While two of the write-ups were deemed to be “major”,

Jackson provided an explanation of each which can be viewed as a

mitigation of that characterization.       The probation officer

determined that Jackson poses a risk of not appearing for trial

if he were released, based on his criminal history, including

his prior failures to appear, defaults, and probation

violations.    The probation officer also determined that Jackson

presents a risk of danger to the community if he were released

because of his charged offenses, his substance abuse history,

his repeated drug offenses, his pattern of noncompliance with

probation, his lengthy and serious criminal history, and his

disciplinary write-ups while in jail.



                                   4
      Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 5 of 9



    Jackson became ill this summer and was diagnosed with

abscessed perforated diverticulitis.       He underwent surgery and

was hospitalized for three days.       He continued to have bouts of

abdominal pain after surgery.     He has also had high sodium and

high blood pressure readings.

    The government had Jackson’s medical records reviewed by

Dr. J. Gavin Muir, Chief Medical Officer of Amoskeag Health in

Manchester, New Hampshire.     The government represents that based

on his review, it is Dr. Muir’s opinion that Jackson’s

diverticulitis and surgery and his high sodium and blood

pressure readings are not relevant to the COVID-19 pandemic.

Dr. Muir noted that Jackson has a BMI of 34.6, and the

government acknowledges that Jackson’s weight could put him at

risk of serious illness if he were infected with COVID-19.

    The COVID-19 pandemic is well documented, and there is no

dispute that COVID-19 infection is present in the jail.          Based

on testing, the incidence of infection is increasing.          The staff

at the jail reported to the probation officer and to counsel for

the government that Jackson is assigned to a unit that had no

cases of COVID-19 as of January 11, 2021.

    A video hearing was held on January 14, 2021.          Counsel

argued in support of Jackson’s motion, focusing on the spread of

COVID-19 infection in the jail, and arguing, among other things,



                                   5
      Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 6 of 9



that the seriousness of Jackson’s criminal history has been

overstated.   The government argued that Jackson had not met the

requirements to reopen the detention review hearing and that the

relevant circumstances support detention.       The court took the

motion under advisement.



                              Discussion

     Jackson moves to reopen the bail review hearing, arguing

that circumstances have changed since the previous order

primarily because of the COVID-19 pandemic, the infection rate

in the jail, and the effect of his current medical conditions in

combination with the risk of COVID-19 infection.         He also notes

that two of the four charges against him have been dismissed and

that his criminal history should be viewed in light of the

passage of time and his current age.       Counsel for the government

contends that Jackson has not provided grounds to reopen the

detention review hearing, and alternatively, that if reopening

were granted, the new information does not support release.

    Jackson previously raised the COVID-19 pandemic as a ground

for release, which was rejected.       See doc. no. 103.    Neither the

existence of the pandemic nor Jackson’s arguments to mitigate

the seriousness of his criminal history are new information.

However, Jackson’s medical issues that arose this summer, the



                                   6
      Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 7 of 9



incidence of infection in the jail, and the dismissal of two

charges are new information that was not known at the time of

the court’s review of the detention order.

    The effects of the COVID-19 pandemic in a jail and the

potential risk to a detainee, however, do not alone provide

grounds to reopen a review of detention under § 3142(f)(2)(B).

United States v. Bethany, 2020 WL 6731016, at *3 (N.D. Tex. Oct.

16, 2020) (“The existence of the pandemic does not have a

material bearing on the issue of whether there are conditions of

release that will reasonably assure [the defendant’s] appearance

as required and the safety of any other person and the

community.”).    Instead, new information must demonstrate that

the COVID-19 pandemic has had a material effect on whether

conditions of release could reasonably assure the appearance of

the defendant as required and the safety of any other person and

the community.   United States v. Grant, 2020 WL 7640873, at *3,

n.5 (D. Colo. Dec. 23, 2020); United States v. Sheridan, 2020 WL

7416913, at *2 (N.D. Ohio Dec. 18, 2020); United States v.

Abari, 2020 WL 5877607, at *2-*3 (D. Minn. Oct. 2, 2020); United

States v. Fields, 2020 WL 5250706, at *3 (S.D. Ohio Sept. 3,

2020); United States v. Blackstone, 2020 WL 4784777, at *2 (D.

Md. Aug. 18, 2020).




                                   7
         Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 8 of 9



     Similarly, to support reopening based on the dismissal of

two of the four charges against him, Jackson must show that the

dismissal has a material effect on whether conditions of release

could reasonably assure his appearance and the safety of the

community.     § 3142(f)(2)(B); see also United States v. Jackson,

2020 WL 6550505, at *1-*2 (E.D. Tenn. Nov. 5, 2020).             In other

words, Jackson must show that dismissal of the aiding and

abetting charges materially changes the circumstances pertaining

to flight risk and dangerousness.         See id.

     The court previously found that the government had

sustained its burden of showing that no conditions of release

could reasonably assure Jackson’s appearance as required and the

safety of any other person and the community.           Docs. 90 and 103.

Jackson has shown that since those decisions issued the COVID-19

virus has infected staff and inmates at the jail and that he has

new medical conditions.2       He has not provided evidence that the

pandemic or the pandemic in combination with his medical

conditions would have a material effect on whether conditions of

release could reasonably assure his appearance as required and

the safety of any other person and the community.




     2 Based on the government’s proffer, only Jackson’s BMI, not
his new medical conditions, would potentially pose a risk in
combination with the COVID-19 virus.

                                      8
       Case 1:18-cr-00132-JD Document 151 Filed 01/22/21 Page 9 of 9



      Jackson also has not shown that dismissal of the aiding and

abetting charges changes the detention analysis.          He is still

charged with two counts of possession of a firearm by a

prohibited person.    Those are serious charges, and the other

circumstances that pertain to detention remain the same.

      Therefore, Jackson has not provided grounds, as required

under § 3142(f)(2)(B), to reopen the detention review hearing.



                               Conclusion

      For the foregoing reasons, the defendant’s motion to reopen

the detention review hearing (document no. 145) is denied.

      SO ORDERED.



                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge
January 22, 2021

cc:   Counsel of record.




                                    9
